Citation Nr: 1012602	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  98-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder (PTSD), including as 
secondary to service-connected residuals of frostbite of the 
lower extremities and feet with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1952 to October 
1953.  He received the Combat Infantryman's Badge.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied the Veteran's 
application to reopen the claim for service connection for 
residuals of frostbite of the lower extremities and a claim 
for service connection for a nervous disorder, to include 
PTSD.

The appeal was first before the Board in August 2003.  At 
that time, the Board reopened and granted the claim for 
service connection for residuals of frostbite of the lower 
extremities, to include peripheral neuropathy.  The Board 
remanded the claim for service connection for a mental 
disorder, to include as secondary to the newly service-
connected disability, for additional development.

After this additional development was completed, the Board, 
in a March 2006 decision, denied the claim for service 
connection for a mental disorder on direct and secondary 
bases.  In this decision, as in previous adjudication 
documents, it was noted that the Veteran had clarified that 
the claim for service connection for a mental disorder 
specifically did not include a claim for service connection 
for PTSD.

The Veteran appealed this denial of his claim for service 
connection for a mental disorder to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2008 
Memorandum Decision, the Court vacated the Board's March 
2006 decision, finding that the Board had not provided an 
adequate statement of reasons and bases for its finding that 
the Veteran's claim for service connection for a mental 
disorder did not include a claim for PTSD.  In vacating this 
decision, the Court did not find that the Board erred in 
denying the aspect of the claim addressed, but instead, 
found that the Board had not provided adequate reasons and 
bases for a determination that the claim for service 
connection for a mental disorder was not inclusive of the 
diagnosis of PTSD.  See 38 U.S.C.A. § 7104(d)(1).  

In April 2009, the Board determined that the Veteran's claim 
for service connection for a mental disorder did include a 
claim for service connection for PTSD.  The Board then 
remanded the claim for additional development specific to 
the claim for PTSD.

Finally, the Board notes that the Veteran has recently 
requested an additional 60 days in which to submit evidence 
to support the subject appeal.  However, since the Board has 
determined that the evidence supports a full grant of his 
appeal, the Board finds that there can be no prejudice to 
the Veteran if the Board proceeds to a determination on the 
merits without further delay.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is probative medical evidence for and against the 
claim on the threshold preliminary question of whether the 
Veteran has the requisite Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed.) (DSM-IV) PTSD diagnosis, so it 
is just as likely as not that he does.

2.  The Veteran engaged in combat and was wounded in action, 
as evidenced by his receipt of the Combat Infantryman's 
Badge, and because the incidents he believes caused his PTSD 
concern his combat service, they are presumed to have 
occurred since they are consistent with the circumstances, 
conditions and hardships of such service.

3.  According to a private physician, the Veteran's current 
emotional condition, including his PTSD and depressive 
disorder, is associated with experiences during his active 
military service, to include his service-connected residuals 
of frostbite of the lower extremities and feet with 
peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's depressive disorder is proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability, in particular, his residuals of frostbite of the 
lower extremities and feet, to include peripheral 
neuropathy.  38 U.S.C.A. §§ 1110 (West 2002);  
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting the Veteran's claim in full, 
there is no need to discuss whether there has been 
compliance with the duty-to-notify-and-assist provisions of 
the Veterans Claims Assistance Act (VCAA) because even if 
for the sake of argument there has not been, this is 
ultimately inconsequential and, therefore, at most harmless, 
i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2009); 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  





Factual Background

The Veteran was honorably discharged from service in October 
1953 after approximately 1 year and 8 months of active duty.  
His STRs are negative for any findings or diagnoses relating 
to a psychiatric disorder.

The Veteran underwent a VA psychiatric examination in 
February 1975 for pension purposes.  The examiner noted that 
the Veteran brought a report of State Insurance Fund dated 
in February 1975 and signed by a physician.  It was stated 
in the report that the Veteran was under treatment for 
psychotic depressive reaction since February 1974 to January 
1975 and that he suffered an accident while working in 
January 1968 when he fell down a flight of stairs.  The 
diagnosis was psychotic depressive reaction.

VA psychiatric examination in February 1976 revealed once 
again that the Veteran suffered an accident in January 1968 
wherein he slipped and fell backward injuring his head and 
losing consciousness momentarily.  The Veteran was diagnosed 
with psychotic depressive reaction.

A letter dated in September 1996 was received from L.R.L, 
M.D. (Dr. L) in which it was stated that the Veteran 
suffered from peripheral neuropathy, recurrent arthralgias 
of the legs and ulcers of the leg which were a result of 
frost bite.  Dr. L stated that the Veteran had also 
developed emotional and mental disease caused by the 
progressive deterioration of his conditions.

A private physician's treatment letter, dated in September 
1996, indicates that the Veteran was diagnosed as having 
"post traumatic stress disorder vs. an adjustment anxiety 
disorder" in December 1988.  

The Veteran underwent a VA psychiatric examination in 
December 1997.  The examiner provided a thorough review of 
the Veteran's medical history.  Prior to a final diagnosis, 
the examiner obtained the results from a Social and 
Industrial Field Survey.  After this was obtained, the 
examiner provided an Axis I diagnosis of depressive disorder 
not other specified.  The examiner opined that there was 
"absolutely no evidence in the history or symptoms of this 
Veteran to consider diagnosis of Post-Traumatic Stress 
Disorder."  The examiner commented that upon examination of 
all the evidence and taking into account the Veteran's 
history, there was no evidence that his experience in the 
military service "interfered significantly with his 
subsequent family life or work performance.  The first time 
that he appears as suffering from neuropsychiatric condition 
is as a consequence of a work accident and his emotional 
condition was at that time related to that incident."  The 
examiner emphasized that there was no subsequent evidence 
after 1974 of any regular psychiatric treatment.  

A January 1998 Social and Industrial Survey was performed 
and the examiner concluded that the Veteran's present 
emotional condition was not related to his military service.

A subsequent letter dated in September 1998 was received 
from Dr. L, wherein he again stated that the Veteran's 
depression and mental condition are secondary to his 
frostbite suffered during service.

In a November 1998 letter, the same clinician confirmed the 
diagnostic criteria for PTSD had been met under American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM III).

Pursuant to the August 2003 Board remand, the Veteran 
underwent a May 2004 psychiatric examination.  The claims 
folder was reviewed prior to the examination.  The examiner 
provided a recitation of the Veteran's pertinent medical 
history (as noted above on previous VA psychiatric 
examinations).  The Veteran reported that he left Korea with 
a nervous condition but denied any psychiatric treatment in 
service.  The examiner was not directed to specifically 
consider whether the Veteran had PTSD.  The examiner 
provided a response to the question presented by the August 
2003 Board remand.  He provided an Axis I diagnosis of 
depressive disorder not otherwise specified and did not 
determine an Axis II diagnosis.  

The examiner commented that the Veteran's records and 
evaluations were carefully reviewed.  Based on all the 
evidence and evaluations, the examiner found that the 
Veteran's neuropsychiatric condition was not related to, nor 
is related to, any episode or any incident in service; that 
it was not caused or aggravated by his service-connected 
residuals of frost bite, or the worsening of underlying 
conditions versus temporary flare-ups of symptoms related to 
such frost bite of lower extremities and feet, including his 
peripheral neuropathy.  The examiner stated that the 
relation of the Veteran's neuropsychiatric condition to his 
military service has been extensively considered, explored, 
and evaluated on the December 1997 VA psychiatric 
examination.

In a February 2005 letter, a private clinician (a different 
clinician than the psychiatrist who wrote the September 1996 
and November 1998 letters), wrote that the Veteran had a 
diagnosis of PTSD.

Pursuant to the April 2009 Board remand, the Veteran 
underwent a November 2009 psychiatric examination.  The 
claims folder was reviewed prior to the examination.  The 
examiner provided a recitation of the Veteran's pertinent 
medical history (as noted above on previous VA psychiatric 
examinations).  The examiner commented that the Veteran's 
records and evaluations were carefully reviewed.  Based on 
all the evidence and evaluations, the examiner determined 
that the Veteran did not have a current DSM-IV diagnosis of 
PTSD.  Instead, the examiner diagnosed the Veteran with 
depressive disorder not otherwise specified.

General Regulations and Statutes for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2009).  Stated somewhat differently, to 
establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Therefore, service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  But since PTSD is an 
anxiety neurosis, rather than a psychosis, it cannot be 
presumed to have been incurred in service even if manifested 
to a compensable degree of 10 percent within one year after 
service.  This presumption, even if it did apply, which, 
again, it does not, is nonetheless rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b) 
(2009); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 
Vet. App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2009).  

A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a) (2009).  
In addition, secondary service connection may be established 
by any increase in severity (i.e., aggravation) of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected condition.  
38 C.F.R. § 3.310(b) (2009), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or 
a medical diagnosis, there generally must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to Service Connection for PTSD

Service connection for PTSD, in particular, requires:  1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); 2) a link, established 
by medical evidence, between current symptoms and an 
in-service stressor; and 3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
Veterans).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the Veteran have been exposed to a traumatic 
event, and that he experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves having 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that a diagnosis of PTSD is presumably in accordance with 
the DSM-IV criteria, both insofar as the adequacy and 
sufficiency of the claimed stressor.

Conversely, if the Veteran did not engage in combat with the 
enemy, or the Veteran did engage in combat but the alleged 
in-service stressor is not combat related, the Veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged in-service stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  Cohen, 
10 Vet. App. at 146-47.  And this credible supporting 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

But that said, the available sources for corroboration of a 
claimed stressor are not necessarily limited to service records 
(as previously required prior to the adoption of 38 C.F.R. § 
3.304(f)), but may also include other sources of evidence.  See 
Cohen, 10 Vet. App. at 143, citing to M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) 
(1989).  Moreover, corroboration does not require there be 
corroboration of every detail, including the Veteran's personal 
participation in the identifying process.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 
124 (2002).

In regards to the requisite DSM-IV diagnosis of PTSD, there 
is probative evidence for and against the issue of whether 
the Veteran has this diagnosis.  The September 1996, 
November 1998 and June 2005 private physicians, upon a 
psychiatric examination, determined that the Veteran did 
have a PTSD diagnosis based upon the DSM-IV criterion.  
However, the November 2009 VA examiner determined that the 
Veteran met some, but not all, of the criteria for the DSM-
IV PTSD diagnosis.  Therefore, the Board finds that it must 
resolve this reasonable doubt in his favor and conclude he 
has the necessary DSM-IV PTSD diagnosis.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As for the second requirement of establishing an in-service 
PTSD stressor, the Veteran's service personnel records show 
he received the Combat Infantryman's Badge.  This is prima 
fascia evidence he engaged in combat against enemy forces 
while in the military.  See VAOPGCPREC 12-99 (October 18, 
1999).  And his stressors relate to his combat service, so 
he has also met this requirement for a successful claim.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(1).

Furthermore, there is medical evidence of record providing 
the required link between the Veteran's PTSD diagnosis and 
the verified in-service stressor.  In particular, in 
September 1996 and September 1998, the Veteran's private 
physician, Dr. L, upon a psychiatric examination of the 
Veteran, determined that the Veteran's current emotional 
condition, inclusive of his PTSD, was associated with 
experiences during his active military service.  There is no 
medical evidence of record refuting this opinion that the 
Veteran's PTSD results from a verified stressor during his 
military service.

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board 
acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third 
situation, but also extends to the first two.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.  Id.

Here, the Board finds the Veteran's lay statements to be 
both competent and credible, especially when weighed against 
the medical evidence of record which includes a competent 
medical opinion supporting the Veteran's lay assertions.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Rather, it is VA's 
defined and consistently applied policy to administer the 
law under a broad interpretation consistent with the facts 
shown in every case.  And when, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of 
the claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or 
remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

Hence, the Board finds that the evidence supports the 
Veteran's claim of entitlement to service connection for 
PTSD.  The aforementioned evidence establishes the required 
DSM-IV diagnosis of this condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by the medical evidence, 
between this PTSD diagnosis and the verified in-service 
stressor.  See 38 C.F.R. § 3.304(f).  Therefore, with 
resolution of all reasonable doubt in the Veteran's favor, 
the claim must be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Entitlement to Service Connection for Depressive Disorder

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must 
be competent evidence of the existence of the currently 
claimed disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the disorder claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, the Veteran has the required diagnosis of a current 
depressive disorder.  This is evident from his November 2009 
VA compensation examination, which confirms he has 
depressive disorder.  Consequently, there is no disputing he 
has this claimed disorder.

Therefore, the determinative issue is whether the Veteran's 
depressive disorder is attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran asserts that his current depressive disorder was 
caused or worsened by his service-connected residuals of 
frostbite of the lower extremities and feet, to include 
peripheral neuropathy.  

As explained, secondary service connection requires evidence 
of a connection to a service-connected disability.  See 
Reiber v. Brown, 7 Vet. App. 513 (1995); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  And, here, there is medical 
evidence of record providing the required link between the 
Veteran's depressive disorder and his active military 
service - particularly, his service-connected residuals of 
frostbite of the lower extremities and feet, to include 
peripheral neuropathy.  In particular, in September 1996 and 
September 1998 letters, the Veteran's private physician, Dr. 
L, following psychiatric examination of the Veteran, opined 
that the Veteran's depression and mental condition were 
secondary to his frostbite suffered in service.  

Dr. L's opinion is contradicted by the May 2004 VA 
examiner's opinion.  The VA psychiatrist opined that the 
Veteran's neuropsychiatric condition was not caused or 
aggravated by his service-connected residuals of frost bite, 
to include a worsening of the underlying condition versus 
temporary flare-ups of symptoms related to frostbite of the 
lower extremities and feet, including peripheral neuropathy.  
The VA examiner did not provide any rationale for his 
opinion, aside from the fact that he reviewed the claims 
file.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board 
acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third 
situation, but also extends to the first two.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.  Id.

Here, the Board finds the Veteran's lay statements to be 
both competent and credible, especially when weighed against 
the medical evidence of record which includes a competent 
medical opinion supporting the Veteran's lay assertions.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Rather, it is VA's 
defined and consistently applied policy to administer the 
law under a broad interpretation consistent with the facts 
shown in every case.  And when, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of 
the claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or 
remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

Here, for the reasons and bases discussed, there is at the 
very least the relative balance of evidence for and against 
concluding the Veteran's depressive disorder is traceable to 
his military service - particularly his service-connected 
residuals of frostbite of the lower extremities and feet, to 
include peripheral neuropathy.  Consequently, resolving all 
reasonable doubt in his favor, his claim for service 
connection for depressive disorder must also be granted.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for PTSD is granted.

The claim for service connection for a depressive disorder 
is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


